Citation Nr: 1018964	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-29 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss prior to October 1, 2008.

2.  Entitlement to an initial compensable rating for service-
connected left ear hearing loss since October 1, 2008.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

The Veteran testified before the undersigned in December 
2009.  A transcript of the hearing is of record.

As will be discussed below, the record shows that the Veteran 
is not presently employed.  He testified that he is retired 
as a result of his age.  He has never claimed that his 
hearing loss, or any other disability, prevented him from re-
entering the workplace.  In other words, although the Veteran 
has submitted evidence of a medical disability, and made a 
claim for the highest rating possible, he has not submitted 
evidence of unemployability, or claimed to be unemployable; 
therefore, the question of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  




	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  For the period prior to October 1, 2008, the Veteran 
manifested Level I hearing in his right ear and Level I 
hearing in his left ear.

2.  For the period since October 1, 2008, the Veteran 
manifested Level I hearing in his left ear.


CONCLUSIONS OF LAW

1.  For the period prior to October 1, 2008, the criteria for 
an initial compensable evaluation for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 
(2009).

2.  For the period since October 1, 2008, the criteria for an 
initial compensable evaluation for service-connected left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 29 U.S. 1696 (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and Army National Guard records 
with the claims folder, and he was afforded a VA examination 
in August 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's hearing loss disability since the August 2005 VA 
examination.  Indeed, the Veteran testified that there had 
been no appreciable change in his hearing since the 
examination.  Transcript of personal hearing at 6.  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  The Board 
finds the above VA examination report to be thorough and 
adequate upon which to base a decision with regard to the 
Veteran's claim.  The VA examiner personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate 
the Veteran's disability under the applicable rating 
criteria.  Therefore, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Entitlement to an Initial Compensable Rating for
Service-Connected Bilateral Hearing Loss Prior to October 1, 
2008

The Veteran was initially granted service connection for 
bilateral hearing loss in a September 2005 rating decision 
and granted a noncompensable evaluation effective from 
January 18, 2005.  He filed a notice of disagreement seeking 
a higher initial evaluation in October 2005.  However, in a 
July 2008 rating decision, the RO severed service connection 
for right ear hearing loss effective October 1, 2008, based 
on a finding of clear and unmistakable error in the September 
2005 decision.  The Veteran did not appeal this decision.  As 
such, the Board will first consider the propriety of the 
initial noncompensable rating for bilateral hearing loss 
prior to October 1, 2008.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate to the pure tone 
decibel loss.  The percentage evaluation is found from Table 
VII in 38 C.F.R. § 4.85 by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
for the numeric designation for the level for the ear having 
the poorer hearing acuity.  For example, if the better ear 
had a numeric designation of Level "V" and the poorer ear had 
a numeric designation of Level "VII" the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the pure tone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman 
numeral.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court held that in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  Martinak, 21 Vet. App. at 455.  The 
Court also noted, however, that even if an audiologist's 
description of the functional effects of the Veteran's 
hearing disability was somehow defective, the Veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  Id.


Here, in considering the evidence of record under the laws 
and records as set forth above, the Board concludes that the 
Veteran is not entitled to an initial compensable evaluation 
for his bilateral ear hearing loss under 38 C.F.R. §§ 4.85 or 
4.86, Diagnostic Code 6100, for the period prior to October 
1, 2008.  In this regard, the Veteran was afforded a VA 
examination in August 2005.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
25
30
30
LEFT
0
5
35
50
55

The Veteran's average pure tone threshold was 23 decibels in 
his right ear and 36 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 96 percent in the left ear.  In 
addition, the August 2005 VA examiner discussed the 
functional effects caused by the Veteran's hearing disability 
in her final report.  She noted that the Veteran reported 
that with respect to his hearing loss, the functional 
impairment was difficulty hearing and understanding others.  
See Martinak, 21 Vet. App. at 455.  The results of the August 
2005 VA examination correspond to Level I hearing in the 
right ear and Level I hearing in the left ear pursuant to 
Table VI.  38 C.F.R. § 4.85(b).  When those values are 
applied to Table VII, a noncompensable rating is assigned.  
38 C.F.R. § 4.85.  

The Board has also considered the provision of 38 C.F.R. § 
4.86.  However, at the August 2005 VA examination, the 
Veteran did not have puretone threshold findings at each of 
the four specified frequencies (1000, 2000, 3000 and 4000 
Hertz) of 55 decibels or more.  38 C.F.R. § 4.86(a).  
Likewise, the Veteran did not have puretone threshold 
findings of 30 decibels or less at 1000 Hertz and 70 decibels 
or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  Therefore, the 
results of the August 2005 VA examination do not show that 
the Veteran is entitled to a higher rating pursuant to 38 
C.F.R. § 4.86.  

Thus, it is apparent that the assigned noncompensable 
disability evaluation for the Veteran's bilateral hearing 
loss prior to October 1, 2008, is accurate and appropriately 
reflected his hearing loss under the provisions of 38 C.F.R. 
§§ 4.85 and 4.86.  Although the Veteran contends that his 
bilateral hearing loss was more severe, and therefore 
warrants a higher evaluation, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria from which the Board 
cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Additionally, the record contains no evidence showing the 
Veteran was entitled to an initial compensable rating at any 
point during the period from January 18, 2005, to October 1, 
2008.  Therefore, no staged ratings are appropriate.  See 
Fenderson, supra.

Thus, as the criteria for an initial compensable disability 
evaluation for the Veteran's service-connected bilateral 
hearing loss have not been met prior to October 1, 2008, the 
appeal is denied.  In essence, the preponderance of the 
evidence is against an initial compensable evaluation for 
bilateral hearing loss prior to October 1, 2008.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  As such, 
entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss prior to October 1, 2008, 
must be denied.

Entitlement to an Initial Compensable Rating for
Service-Connected Left Ear Hearing Loss Since October 1, 2008

As discussed above, in a July 2008 rating decision, the RO 
severed service connection for right ear hearing loss 
effective October 1, 2008.  The RO determined that the 
Veteran did not have right ear hearing loss for VA purposes.  
See 38 C.F.R. § 3.385 (2009).  However, service connection 
for noncompensable left ear hearing loss was continued.  As 
such, the Board will now consider the propriety of the 
initial noncompensable rating for left ear hearing loss since 
October 1, 2008.  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to the 
provisions of § 3.383 of this chapter.  38 C.F.R. § 4.85(f).

Here, in considering the evidence of record under the laws 
and records as set forth above, the Board concludes that the 
Veteran is not entitled to an initial compensable evaluation 
for his left ear hearing loss under 38 C.F.R. §§ 4.85 or 
4.86, Diagnostic Code 6100, for the period since October 1, 
2008.  As discussed above, the Veteran was afforded a VA 
examination in August 2005.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
--
--
--
--
LEFT
0
5
35
50
55

The Veteran's average pure tone threshold was 66 decibels in 
his left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the left ear.  The results of the 
August 2005 VA examination correspond to Level I hearing in 
the left ear pursuant to Table VI.  38 C.F.R. § 4.85(b).  The 
right ear is assigned a Level I designation as well.  See 
38 C.F.R. § 4.85(f).  When that value is applied to Table 
VII, a noncompensable rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered the provision of 38 C.F.R. § 
4.86.  However, at the August 2005 VA examination, the 
Veteran did not have puretone threshold findings at each of 
the four specified frequencies (1000, 2000, 3000 and 4000 
Hertz) of 55 decibels or more.  38 C.F.R. § 4.86(a).  
Likewise, the Veteran did not have puretone threshold 
findings of 30 decibels or less at 1000 Hertz and 70 decibels 
or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  Therefore, the 
results of the August 2005 VA examination do not show that 
the Veteran is entitled to a higher rating pursuant to 38 
C.F.R. § 4.86.  Significantly, the Veteran testified at his 
December 2009 Travel Board hearing that there was no 
appreciable change in his hearing acuity since the August 
2005 examination.  

The Board observes that the Veteran also submitted 
correspondence from a private hearing aid salesman dated in 
December 2009 which included the result of a July 2009 
audiogram.  The July 2009 audiogram results for pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
--
--
--
--
LEFT
5
5
40
55
55

However, there is no indication that these audiogram results 
were obtained by state-licensed audiologist through use of a 
controlled speech discrimination test (Maryland CNC), as 
required by VA regulation.  As such, these records do not 
contain the audiometric data necessary to calculate the 
Veteran's level of hearing loss. 

Thus, it is apparent that the assigned noncompensable 
disability evaluation for the Veteran's left ear hearing loss 
since October 1, 2008, is accurate and appropriately 
reflected his hearing loss under the provisions of 38 C.F.R. 
§§ 4.85 and 4.86.  Although the Veteran contends that his 
left ear hearing loss was more severe, and therefore warrants 
a higher evaluation, the assignment of disability evaluations 
for hearing impairment is a purely mechanical application of 
the rating criteria from which the Board cannot deviate.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Additionally, the record contains no evidence showing the 
Veteran was entitled to an initial compensable rating at any 
point during the period from October 1, 2008, to the present.  
Therefore, no staged ratings are appropriate.  See Fenderson, 
supra.

Thus, as the criteria for an initial compensable disability 
evaluation for the Veteran's service-connected left ear 
hearing loss have not been met since October 1, 2008, the 
appeal is denied.  In essence, the preponderance of the 
evidence is against an initial compensable evaluation for 
left ear hearing loss since October 1, 2008.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  As such, 
entitlement to an initial compensable evaluation for service-
connected left ear hearing loss since October 1, 2008, must 
be denied.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
hearing loss is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected hearing loss has caused frequent periods of 
hospitalization.  The Veteran is currently retired due to 
age, and reports difficulty hearing and understanding others 
in his day-to-day activities.  Cf. Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  However, the Board finds that the 
rating criteria to evaluate hearing loss reasonably describe 
the claimant's disability level and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required for the period prior to December 10, 2008.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied for the period 
prior to October 1, 2008.

Entitlement to a compensable disability rating for service-
connected left ear hearing loss is denied for the period 
prior to October 1, 2008.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


